Exhibit 10.1

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (“Agreement”) is made as of the 23rd day of April, 2018
by and among Turtle Beach Corporation, a Nevada corporation (the “Company”), and
the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).

Recitals

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Act”); and

B. In January 2011, VTB Holdings, Inc., a Delaware corporation (“VTBH”), which
is a Subsidiary of the Company, issued to Dr. John Bonanno (the “Seller”)
1,000,000 shares (the “Preferred Shares”) of its Series B Preferred Stock (the
“Series B Preferred Stock”) in an offering exempt from registration pursuant to
Regulation D under the Act (the “Prior Offering”); and

C. In February 2015, the Seller filed a complaint in Delaware Chancery Court,
John Bonanno v. VTB Holdings, Inc., C.A. 10681-VCN, alleging breach of contract
against VTBH which was subsequently dismissed by the Delaware Chancery Court
without prejudice for improper venue (the “Delaware Action”); and

D In January 2017, the Seller filed a complaint in the Supreme Court of New York
County of Westchester, John Bonanno v. VTB Holdings, Inc., Index No. 50518/2017,
alleging breach of contract against VTBH and seeking a declaratory judgment that
he is entitled to damages and specific performance related to the Seller’s
purported right to redemption (the “New York Action” and, together with the
Delaware Action, the “Actions”); and

E The Seller, VTBH and the Company have agreed to settle the Actions with
prejudice (the “Settlement”) on the terms and subject to the conditions set
forth in the draft Settlement Agreement previously provided to the Investors
(the “Draft Settlement Agreement”); and

F To assist the Seller, VTBH and the Company to effect the Settlement,
contemporaneously herewith, the Investors are entering into a Sale Agreement
(the “Sale Agreement”) with the Seller pursuant to which, among other things,
the Investors are agreeing, severally and not jointly, to purchase the Preferred
Shares from the Seller upon the terms and subject to the conditions set forth
therein and, at the closing of the transactions contemplated by the Sale
Agreement the Seller has agreed to deliver the Preferred Shares, together with
one or more executed blank stock powers, to the extent required to effect the
transfer of the Shares (the “Seller Deliveries”); and



--------------------------------------------------------------------------------

G. The Seller and VTBH are parties to a certain Right of First Refusal
Agreement, dated as of January 7, 2011 (the “ROFR Agreement”), which among other
things prohibits certain transfers of the Series B Preferred Stock and grants
VTBH a right of first refusal in case the Seller proposes to sell any or all
Series B Preferred Stock pursuant to a bona fide written offer from an
unaffiliated third party; and

H. Pursuant to the Settlement Agreement, VTBH will irrevocably waive its rights
under the ROFR Agreement to permit the sale contemplated by the Sale Agreement
(the “Waiver”).

I. The Investors and the Company desire that each Investor exchanges all of the
Preferred Shares acquired from Seller pursuant to the Sale Agreement and set
forth on each such Investor’s signature page hereto for newly issued shares of
the Company’s Common Stock, par value $0.001 per share (together with any
securities into which such shares may be reclassified, whether by merger,
charter amendment or otherwise, the “Common Stock”), in the respective amounts
set forth on such Investor’s signature page hereto (the “Shares”) and, with
respect to the SSF Investors, prefunded warrants to purchase shares of Common
Stock in the form attached hereto as Exhibit A (the “Warrants”) exercisable for
no additional consideration for the number of shares of Common Stock set forth
on each SSF Investor’s signature page hereto (the “Warrant Shares”) on the terms
and subject to the conditions set forth in this Agreement (the “Exchange”); and

J. Contemporaneous herewith, the parties are executing and delivering a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company will agree to
provide certain registration rights under the Act and applicable state
securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Agent” means Lake Street Capital Markets LLC.

“Agent Related Persons” means any of the Agent’s directors, executive officers,
general partners, managing members or other officers participating in the
offering of the Securities.

 

-2-



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into,
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Act) of the Company, after due inquiry.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Insider” means each director or executive officer of the Company, any other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, and any promoter connected with the Company in any
capacity on the date hereof.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

-3-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Company and its Subsidiaries taken as a whole, or (ii) the
ability of the Company to perform its obligations under the Transaction
Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“Nasdaq” means The Nasdaq Global Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Required Investors” means (i) prior to Closing the Investors who, together with
their Affiliates, have agreed to exchange a majority of the Preferred Shares to
be exchanged hereunder and (ii) from and after the Closing the Investors
beneficially owning (calculated in accordance with Rule 13d-3 under the Exchange
Act without giving effect to any limitation on exercise of the Warrants set
forth therein) a majority of the Shares and the Warrant Shares.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Settlement Agreement” has the meaning set forth in Section 6.1(e).

“SSF Investor” means any Investor which is an Affiliate of AWM Investment Co.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

 

-4-



--------------------------------------------------------------------------------

2. Exchange. Subject to the terms and conditions of this Agreement, the Exchange
shall become effective on the Closing Date. Without limiting the generality of
the foregoing, on the Closing Date and effective upon the Closing, the Preferred
Shares shall be deemed to be cancelled and shall be of no further force and
effect and shall thereafter represent only the right to receive the Shares and
the Warrants. The Company acknowledges and agrees that the Seller Deliveries
shall constitute good delivery of the Preferred Shares to the Company and that,
notwithstanding the provisions of Section 9.10, no Investor shall be required to
execute any additional instrument or take any additional action to effect
delivery of the Preferred Shares to the Company.

3. Closing. Unless other arrangements have been made with a particular Investor,
upon confirmation that the other conditions to closing specified herein have
been satisfied or duly waived by the Investors, the Company shall deliver to
Lowenstein Sandler LLP, in trust, a certificate or certificates, registered in
such name or names as the Investors may designate, representing the Shares and
Warrants, with instructions that such certificates are to be held for release to
the Investors upon the closing of the Exchange. The closing of the Exchange (the
“Closing”) shall take place at the office of Lowenstein Sandler LLP, 1251 Avenue
of the Americas, New York, New York 10200 at 10:00 a.m., New York City time, no
later than the second business day following the satisfaction or waiver of the
conditions to the Closing set forth herein (or at such other time and location
as the parties may agree) (the date of the Closing, “Closing Date”).

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”):

4. 1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties as described in the SEC Filings (as
defined Section 4.6). Each of the Company and its Subsidiaries is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or leasing necessary unless the failure to so
qualify or to be in good standing has not had and could not reasonably be
expected to have a Material Adverse Effect. The Company’s Subsidiaries are
listed on Exhibit 21 to the Company’s Annual Report on From 10-K for the year
ended December 31, 2017 (the “10-K”).

4.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents and the Settlement Agreement, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder,
(iii) the Exchange and (iv) the authorization, issuance (or reservation for
issuance) and delivery of the Securities. The Transaction Documents and the
Settlement Agreement constitute, or upon the execution and delivery thereof by
the Company will constitute, the legal,

 

-5-



--------------------------------------------------------------------------------

valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.

4.3 Capitalization. The Company’s preliminary proxy statement on Schedule 14A
filed with the SEC on April 20, 2018 (the “Preliminary Proxy,” and collectively
with the 10-K, the “Annual Report”) sets forth as of April 18, 2018 (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares and the Warrants) exercisable for, or convertible into or exchangeable
for any shares of capital stock of the Company. All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and free of pre-emptive rights
and were issued in full compliance with applicable state and federal securities
law and any rights of third parties. All of the issued and outstanding shares of
capital stock of each Subsidiary, including the Preferred Shares, have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable state and
federal securities law and any rights of third parties and, except for the
Preferred Shares, are owned by the Company, beneficially and of record, subject
to no lien, encumbrance or other adverse claim other than as described in the
SEC Filings. The stock transfer register of VTBH shows that the Seller is the
registered holder of the Preferred Shares and to the Company’s knowledge,
(i) the Seller is the lawful record and beneficial owner of the Preferred Shares
with good and marketable title thereto, and, after giving effect to the Waiver,
the Seller has the absolute right to sell, assign, convey, transfer and deliver
the Preferred Shares, free and clear of all Claims (as such term is defined in
the Sale Agreement), and (ii) other than the ROFR Agreement, there are no
agreements, understanding or arrangements (whether with the Company, VTBH or any
other Person) (A) granting any option, warrant or right of first refusal with
respect to the Preferred Shares to any person or entity, (B) restricting the
right of the Seller to sell the Preferred Shares to the Investors pursuant to
the Sale Agreement, (C) restricting any other of the Seller’s rights with
respect to the Preferred Shares, or (D) limiting or restricting the rights of
the holder of any of the Preferred Shares. At Closing, the Waiver will be
effective to waive any rights of VTBH under the ROFR Agreement. No Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company. Except as described in the 10-K and grants
made pursuant to stock incentive plans approved by the Company’s stockholders or
employment agreements entered into in the ordinary course of business consistent
with past practice and outstanding on the date hereof, there are no outstanding
warrants, options, convertible securities or other rights, agreements or
arrangements of any character under which the Company or any of its Subsidiaries
is or may be obligated to issue any equity securities of any kind and except as
contemplated by this Agreement, neither the Company nor any of its Subsidiaries
is currently in negotiations for the issuance of any equity securities of any
kind. Except as described in the Annual Report and except for the Sale
Agreement, the Settlement Agreement, the ROFR Agreement and the Registration
Rights Agreement, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company or any of its Subsidiaries and any of the securityholders of the Company
or any of its Subsidiaries relating to the securities of

 

-6-



--------------------------------------------------------------------------------

the Company or any Subsidiary held by them. Except as described in the Annual
Report and except as provided in the Registration Rights Agreement, no Person
has the right to require the Company to register any securities of the Company
under the Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.

The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued pursuant to this Agreement upon consummation of the Exchange, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Warrants have been duly and validly
authorized. Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors. The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants.

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents, the Settlement Agreement, the Exchange and the offer,
issuance and sale of the Securities require no consent of, action by or in
respect of, or filing with, any Person, governmental body, agency, or official
other than filings that have been made pursuant to applicable state securities
laws, filings required to effect the dismissal of the Actions and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods. Subject to the
accuracy of the representations and warranties of each Investor set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Shares and the Warrants, (ii) the issuance of the
Warrant Shares upon due exercise of the Warrants, and (iii) the other
transactions contemplated by the Transaction Documents from the provisions of
any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Company’s Certificate of Incorporation or
Bylaws that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investors or the exercise of any right granted
to the Investors pursuant to this Agreement or the other Transaction Documents.

 

-7-



--------------------------------------------------------------------------------

4.6 Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the 10-K and all
other reports filed by the Company pursuant to the Exchange Act from and after
December 31, 2017 and prior to the date hereof, including without limitation,
the Preliminary Proxy (collectively, the “SEC Filings”). The SEC Filings are the
only filings required of the Company pursuant to the Exchange Act for such
period. The Company and its Subsidiaries are engaged in all material respects
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and its Subsidiaries, taken as a whole. Since the filing of each of
the SEC Filings, no event has occurred that would require an amendment or
supplement to any such SEC Filing and as to which such an amendment or
supplement has not been filed prior to the date hereof.

4.7 [RESERVED]

4.8 No Material Adverse Change. Since December 31, 2017, except as identified
and described in the SEC Filings and except for obligations created under the
Transaction Documents or the Settlement Agreement, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Annual Report, except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;

 

-8-



--------------------------------------------------------------------------------

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

(viii) except for the Transaction Agreements, the Settlement Agreement and the
transactions contemplated thereby (including the Exchange and the Settlement)
any material transaction entered into by the Company or a Subsidiary other than
in the ordinary course of business;

(ix) the loss of the services of any executive officer, other key employee, or
material change in the composition or duties of the senior management of the
Company or any Subsidiary;

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

4.9 SEC Filings; S-3 Eligibility.

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the Exchange Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(b) The Company is eligible to use Form S-3 to register the Registrable
Securities (as such term is defined in the Registration Rights Agreement) for
sale or other disposition by the Investors as contemplated by the Registration
Rights Agreement.

4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents and the Settlement Agreement by the
Company, the Exchange, the Settlement and the issuance and sale of the
Securities will not (i) conflict with or result in a breach or violation of
(a) any of the terms and provisions of, or constitute a default under the
Company’s Articles of Incorporation or the Company’s Amended & Restated Bylaws,
both as in effect on the date hereof (true and complete copies of which have
been made available to the Investors through the EDGAR system or otherwise), or
(b) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of their respective assets or properties, except for such
conflicts, breaches or violations as have not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, encumbrance or other adverse claim upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, except for such as have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

-9-



--------------------------------------------------------------------------------

4.11 Tax Matters. The Company and each Subsidiary has timely prepared and filed
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon or otherwise owed by it. The charges, accruals and reserves on the books
of the Company in respect of taxes for all fiscal periods are adequate in all
material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.

4.12 Title to Properties. Except as disclosed in the SEC Filings, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

4.13 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except where the failure to so possess has not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

4.14 Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

-10-



--------------------------------------------------------------------------------

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times since January 15, 2014 has been, in
compliance with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization, except for such instances of non-compliance as
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate. There are no claims pending against
the Company before the Equal Employment Opportunity Commission or any other
administrative body or in any court asserting any violation of Title VII of the
Civil Rights Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981
or 1983 or any other federal, state or local Law, statute or ordinance barring
discrimination in employment.

(d) Except as disclosed in the SEC Filings or as described on Schedule 4.14, the
Company is not a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code.

(e) Each of the Company’s employees in the United States is a Person who is
either a United States citizen or otherwise entitled to work in the United
States. To the Company’s Knowledge, the Company has no liability for the
improper classification by the Company of such employees as independent
contractors or leased employees prior to the Closing.

4.15 Intellectual Property.

(a)All Intellectual Property of the Company and its Subsidiaries is currently in
compliance in all material respects with all legal requirements (including
timely filings, proofs and payments of fees) and is valid and enforceable. No
Intellectual Property of the Company or its Subsidiaries which is necessary for
the conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has been or is now
involved in any cancellation, dispute or litigation, and, to the Company’s
Knowledge, no such action is threatened. No patent of the Company or its
Subsidiaries has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.

 

-11-



--------------------------------------------------------------------------------

(b)All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a violation or breach of
or constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement, except
for such violations, breaches and defaults as have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.

(c)The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

(d)To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party. There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

(e)The consummation of the transactions contemplated hereby, by the other
Transaction Documents and by the Settlement Agreement will not result in the
alteration, loss, impairment of or restriction on the Company’s or any of its
Subsidiaries’ ownership or right to use any of the Intellectual Property or
Confidential Information which is necessary for the conduct of Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted.

 

-12-



--------------------------------------------------------------------------------

(f)The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and such Subsidiaries’ rights in their Intellectual Property and
Confidential Information. Each employee, consultant and contractor who has had
access to Confidential Information which is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has executed an agreement to
maintain the confidentiality of such Confidential Information and has executed
appropriate agreements that are substantially consistent with the Company’s
standard forms thereof. Except under confidentiality obligations, to the
Company’s Knowledge, there has been no material disclosure of any of the
Company’s or its Subsidiaries’ Confidential Information to any third party.

4.16 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

4.17 Litigation. Except for the Actions and except as described in Item 3 of the
10-K, there are no pending actions, suits or proceedings against or affecting
the Company, its Subsidiaries or any of its or their properties; and to the
Company’s Knowledge, no such actions, suits or proceedings are threatened or
contemplated which, if determined adversely to the Company or a Subsidiary,
could reasonably be expected to have a Material Adverse Effect, individually or
in the aggregate. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or since January 1, 2013 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Act or the Exchange Act.

4.18 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as of the dates shown and their consolidated
results of operations and cash flows for the periods shown, and such financial

 

-13-



--------------------------------------------------------------------------------

statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act). Except
as set forth in the financial statements of the Company included in the SEC
Filings filed prior to the date hereof and except for obligations created under
the Transaction Documents and the Settlement Agreement, neither the Company nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

4.19 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.

4.20 Compliance with Nasdaq Continued Listing Requirements. Except as disclosed
in the SEC Filings, (i) the Company is in compliance with applicable Nasdaq
continued listing requirements, (ii) there are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq, and (iii) the Company has not received
any notice of, nor to the Company’s Knowledge is there any basis for, the
delisting of the Common Stock from Nasdaq.

4.21 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.21.

4.22 No General Solicitation. Neither the Company nor any Person acting on its
behalf has conducted any general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Securities.

4.23 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Securities
under the Act.

4.24 Rule 506 Compliance. To the Company’s knowledge, neither the Company nor
any Insider, the Agent or any Agent Related Person is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the Act
(a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2)(i) or (d)(3) of the Act.

 

-14-



--------------------------------------------------------------------------------

The Company is not disqualified from relying on Rule 506 of Regulation D under
the Act (“Rule 506”) for any of the reasons stated in Rule 506(d) in connection
with the issuance and sale of the Securities to the Investors pursuant to this
Agreement. The Company has exercised reasonable care, including without
limitation, conducting a factual inquiry that is appropriate in light of the
circumstances, into whether any such disqualification under Rule 506(d) exists.
The Company has furnished to each Investor, a reasonable time prior to the date
hereof, a description in writing of any matters relating to the Company, the
Insiders, the Agent and the Agent Related Persons that would have triggered
disqualification under Rule 506(d) but which occurred before September 23, 2013,
in each case, in compliance with the disclosure requirements of Rule 506(e). The
Company has exercised reasonable care, including without limitation, conducting
a factual inquiry that is appropriate in light of the circumstances, into
whether any such disqualification under Rule 506(d) would have existed and
whether any disclosure is required to be made to Investor under Rule 506(e). Any
outstanding securities of the Company (of any kind or nature) that were issued
in reliance on Rule 506 at any time on or after September 23, 2013 have been
issued in compliance with Rule 506(d) and (e).

4.25 Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Article V, the offer and sale of the
Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the Act.

4.26 Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

4.27 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

4.28 Transactions with Affiliates. Except as disclosed in the SEC Filings, none
of the officers or directors of the Company and, to the Company’s Knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company or any Subsidiary (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

-15-



--------------------------------------------------------------------------------

4.29 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company has established internal control over financial reporting (as
defined in 1934 Act Rules 13a-15(f) and 15d-15(f)) to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures and the Company’s internal control over
financial reporting (collectively, “internal controls”) as of the end of the
period covered by the most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of such internal controls based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls or, to the
Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls. The Company maintains and will continue to maintain
a system of accounting established and administered in accordance with GAAP and
the applicable requirements of the Exchange Act.

4.30 Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information, other than the
terms of the transactions contemplated hereby (the “Offering Terms”) and the
second quarter and full year guidance disclosed by the Company to the Investors
on a teleconference with the Investors and the Agent on or about April 18, 2018
(the “Other Information”). The written materials delivered to the Investors in
connection with the transactions contemplated by the Transaction Documents do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.

4.31 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

-16-



--------------------------------------------------------------------------------

4.32. No Fiduciary. The Company acknowledges that none of the Investors is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement, the other Transaction Documents, the
Sale Agreement and the transactions contemplated hereby and thereby, and any
advice or other guidance provided by any Investor or any of its representatives
and agents with respect to this Agreement, the other Transaction Documents, the
Sale Agreement and the transactions contemplated hereby and thereby is merely
incidental to such Investor’s entry into such transactions. The Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives and agents.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1 Organization and Existence. Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement.

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equity principles.

5.3 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Act without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Securities for any period of time. Such Investor is not a broker-dealer
registered with the SEC under the Exchange Act or an entity engaged in a
business that would require it to be so registered.

5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges receipt of copies of the SEC Filings. Neither such inquiries nor
any other due diligence investigation conducted by such Investor shall modify,
limit or otherwise affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

-17-



--------------------------------------------------------------------------------

5.6 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances.

5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities are sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8 Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, (i) an “accredited investor” as defined in
Rule 501(a) under the Act and (ii) an “institutional investor” as defined in
Financial Industry Regulatory Authority Rule 5110(d)(4)(B). Such Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
or a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
entity engaged in the business of being a broker dealer. Except as otherwise
disclosed in writing to the Company on or prior to the date of this Agreement,
such Investor is not affiliated with any broker dealer registered under
Section 15(a) of the Exchange Act, or a member of FINRA or an entity engaged in
the business of being a broker dealer. After giving effect to the purchase of
the Securities hereunder, such Investor, together with its Affiliates, will not
beneficially own more than 19.9% of the Company’s outstanding Common Stock or
voting power. Such Investor maintains his or her principal residence (in the
case of an individual) or its principal executive office (in the case of an
entity) at the location specified on its signature page hereto.

5.9 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

-18-



--------------------------------------------------------------------------------

5.11 Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Investor’s investments or trading
or information concerning such Investor’s investments, including in respect of
the Securities, or (z) is subject to such Investor’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”)
has, directly or indirectly, effected or agreed to effect any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Securities (each,
a “Prohibited Transaction”). Prior to the earliest to occur of (i) the
termination of this Agreement, (ii) the Effective Date or (iii) the
Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.
Such Investor acknowledges that the representations, warranties and covenants
contained in this Section 5.11 are being made for the benefit of the Investors
as well as the Company and that each of the other Investors shall have an
independent right to assert any claims against such Investor arising out of any
breach or violation of the provisions of this Section 5.11.

5.12 The Agent. Such Investor understands that the Agent has acted solely as the
agent of the Company in the placement of the Securities, and that the Agent
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that it has not
relied on any information or advice furnished by or on behalf of the Agent.

5.13 Disclaimer of Other Representations and Warranties. Other than the
representations and warranties set forth in this Article 5, no Investor makes
any other representations or warranties with respect to the transactions
contemplated hereby.

5.14 No Other Representations and Warranties; Disclaimer. Each Investor
acknowledges and agrees that, except for the representations and warranties made
by the Company in Article 4 hereof (including and as modified by the Disclosure
Schedules) and except with respect to the Other Information, none of the
Company, VTBH or any other Person makes any express or implied representation or
warranty with respect to the Company, any of its Subsidiaries or their
respective businesses, operations, assets, liabilities, condition (financial and
otherwise) or prospects, and the Company hereby disclaims any such other
representations or warranties.

 

-19-



--------------------------------------------------------------------------------

6. Conditions to Closing.

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
effect the Exchange at the Closing is subject to the satisfaction, on or prior
to the Closing Date, of the following conditions, any of which may be waived by
such Investor (as to itself only):

(a)The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b)The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents (other than the
consummation of the transactions contemplated by the Settlement Agreement to
occur after the Closing), all of which shall be in full force and effect.

(c)The Company shall have executed and delivered the Registration Rights
Agreement.

(d)The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Warrant Shares on
Nasdaq, a copy of which shall have been provided to the Investors, and Nasdaq
shall not have raised any unresolved objection thereto.

(e)The Seller, VTBH and the Company shall have entered into a settlement
agreement on substantially the same terms as set forth in the Draft Settlement
Agreement including the Waiver (the “Settlement Agreement”), a true and complete
copy of which shall have been delivered to the Investors.

(f)The Seller, VTBH and the Company shall have satisfied all conditions to the
Settlement set forth in the Settlement Agreement and performed all obligations
thereunder required to be performed prior to Closing (other than, in each case,
any conditions to be satisfied concurrently with the transactions contemplated
by the other Transaction Documents, but subject to the satisfaction of such
conditions at the Closing), and the Investors shall have received written
evidence reasonably satisfactory to them of such performance and satisfaction.

 

-20-



--------------------------------------------------------------------------------

(g)VTBH shall have delivered the executed Transfer Confirmation to the
Investors.

(h)Simultaneously with the Closing, the Seller and the Investors shall have
consummated the transactions contemplated by the Sale Agreement.

(i) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby, in the other Transaction Documents or in the Settlement Agreement.

(j)The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (i) and (m) of this Section 6.1.

(k)The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company, or a duly
appointed committee thereof, approving the transactions contemplated by this
Agreement and the other Transaction Documents, the Exchange and the issuance of
the Securities, certifying the current versions of the Certificate of
Incorporation and Bylaws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.

(l)The Investors shall have received opinions from the Company’s counsel, dated
as of the Closing Date, in form and substance reasonably acceptable to the
Investors and addressing such legal matters as the Investors may reasonably
request.

(m)No stop order or suspension of trading shall have been imposed by Nasdaq, the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Closing is subject to the
satisfaction on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a)The representations and warranties made by the Investors in Section 5 hereof,
other than the representations and warranties contained in Sections 5.3, 5.4,
5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same force and effect as if they
had been made on and as of said date. The Investment Representations shall be
true and correct in all respects when made, and shall be true and correct in all
respects on the Closing Date with the same force and effect as if they had been
made on and as of said date. The Investors shall have performed in all material
respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.

 

-21-



--------------------------------------------------------------------------------

(b)The Investors shall have executed and delivered the Registration Rights
Agreement.

(c)The Company shall have received the Seller Deliveries.

(d)Simultaneously herewith, the Seller and the Investors shall have consummated
the transactions contemplated by the Sale Agreement.

(e)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby, in the other Transaction Documents or in the Settlement Agreement.

(f)No stop order or suspension of trading shall have been imposed by Nasdaq, the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.

6.3 Reasonable Best Efforts. Each party shall use its commercially reasonable
efforts to timely satisfy each of the conditions to be satisfied by it pursuant
to this Article 6.

6.4 Further Assurances. The Company shall, and shall cause VTBH to, use its
commercially reasonable efforts to perform its obligations under the Settlement
Agreement and to consummate the Settlement on the terms set forth in the
Settlement Agreement as promptly as practicable following the Closing. Without
limiting the generality of the foregoing, the Company shall, and shall cause
VTBH to, cooperate with the Seller to file such stipulations and other documents
as may be required to dismiss the New York Action with prejudice and shall
provide the Investors with as filed copies thereof promptly following the filing
thereof. The provisions of this Section 6.4 shall survive the Closing.

6.5 Termination of Obligations to Effect Closing; Effects.

(a)The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and the Investors;

(ii)By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

 

-22-



--------------------------------------------------------------------------------

(iii)By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to 5:00 P.M., Eastern Daylight Time, on
April 30, 2018;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

7. Covenants and Agreements of the Company.

7.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the exercise of the Warrants issued pursuant to this Agreement in
accordance with their respective terms.

7.2 [RESERVED]

7.3 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.4 Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.19.

7.5 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

 

-23-



--------------------------------------------------------------------------------

7.6 Listing of Underlying Shares and Related Matters. Promptly following the
date hereof, the Company shall take all necessary action to cause the Shares and
the Warrant Shares to be listed on Nasdaq no later than the Closing Date.
Further, if the Company applies to have its Common Stock or other securities
traded on any other principal stock exchange or market, it shall include in such
application the Shares and the Warrant Shares and will take such other action as
is necessary to cause such Common Stock to be so listed. The Company will use
commercially reasonable efforts to continue the listing and trading of its
Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable.

7.7 Termination of Covenants. The provisions of Sections 7.2 through 7.5 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.8 Removal of Legends. In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the Act such that the purchaser acquires freely tradable shares
and upon compliance by the Investor with the requirements of this Agreement, the
Company shall or, in the case of Common Stock, shall cause the transfer agent
for the Common Stock (the “Transfer Agent”) to issue replacement certificates
representing the Securities sold or disposed of without restrictive legends.
Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement or (ii) the Shares becoming freely tradable by a non-affiliate
pursuant to Rule 144 the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall reissue a certificate
representing shares of Common Stock without legends upon receipt by such
Transfer Agent of the legended certificates for such shares upon the request of
an Investor and (B) cause its counsel to deliver to the Transfer Agent one or
more blanket opinions to the effect that the removal of such legends may be
effected under the Act. From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Securities to be replaced with certificates which do
not bear such restrictive legends, and Warrant Shares subsequently issued upon
due exercise of the Warrants shall not bear such restrictive legends. When the
Company is required to cause an unlegended certificate to replace a previously
issued legended certificate, if: (1) the unlegended certificate is not delivered
to an Investor within two (2) Business Days of submission by that Investor of a
legended certificate to the Transfer Agent as provided above and (2) prior to
the time such unlegended certificate is received by the Investor, the Investor,
or any third party on behalf of such Investor or for the Investor’s account,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In. Such payment shall
constitute the Investor’s exclusive

 

-24-



--------------------------------------------------------------------------------

monetary remedy for a Buy-in, but shall not limit the Investor’s right to pursue
any equitable remedies available to it hereunder, including, without limitation,
a decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver unlegended shares of Common Stock as
required pursuant to the terms hereof.

7.9 Subsequent Equity Sales; Registration Statements.

(a) From the date hereof until sixty (60) days after the Closing Date, without
the consent of the Required Investors, neither the Company nor any Subsidiary
shall issue shares of Common Stock or Common Stock Equivalents. Notwithstanding
the foregoing, the provisions of this Section 7.9(a) shall not apply to (i) the
issuance of the Securities, (ii) the issuance of Common Stock or Common Stock
Equivalents upon the conversion or exercise of any securities of the Company or
a Subsidiary outstanding on the date hereof, provided that the terms of such
security are not amended after the date hereof to decrease the exercise price or
increase the Common Stock or Common Stock Equivalents receivable upon the
exercise, conversion or exchange thereof or (iii) the issuance of any Common
Stock or Common Stock Equivalents pursuant to any Company equity incentive plan
approved by the Company’s stockholders and in place as of the date hereof.

(b) From the date hereof until the earlier of (i) one year from the Closing Date
or (ii) such time as no Investor holds any of the Securities, the Company shall
be prohibited from effecting or entering into an agreement to effect any
“Variable Rate Transaction”. The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or
(B) subject to the next succeeding sentence, with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock or (ii) enters into any
agreement, including, but not limited to, an “at the market” sales program or an
equity line of credit, whereby the Company may sell securities at a future
determined price. For the avoidance of doubt, the issuance of a security which
is subject to customary anti-dilution protections, including where the
conversion, exercise or exchange price is subject to adjustment as a result of
stock splits, reverse stock splits and other similar recapitalization or
reclassification events, shall not be deemed to be a “Variable Rate
Transaction.”

(c) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Act of the
sale of the Securities to the Investors, or that will be integrated with the
offer or sale of the Securities for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 

-25-



--------------------------------------------------------------------------------

(d) The Company shall not, from the date hereof until sixty (60) days after the
Effective Date, prepare and file with the SEC a registration statement relating
to an offering for its own account or the account of others under the Act of any
of its equity securities, other than (i) a Registration Statement pursuant to
the Registration Rights Agreement or (ii) any registration statement or
post-effective amendment to a registration statement (or supplement thereto)
relating to the Company’s employee benefit plans registered on Form S-8 or, in
connection with an acquisition, on Form S-4.

7.13 Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Investor by the
Company and negotiated separately by each Investor, and is intended for the
Company to treat the Investors as a class and shall not in any way be construed
as the Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

7.14 Reasonable Efforts. The Company shall use commercially reasonable efforts
to consummate the Settlement on the terms set forth in the Draft Settlement
Agreement.

8. Survival and Indemnification.

8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
partners, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.

8.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such

 

-26-



--------------------------------------------------------------------------------

claim and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation.

9. Miscellaneous.

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Without limiting the generality of the foregoing, in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Shares” and “Warrants” shall be
deemed to refer to the securities received by the Investors in connection with
such transaction. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile or other form of electronic transmission, which shall be
deemed an original.

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

-27-



--------------------------------------------------------------------------------

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Turtle Beach Corporation

11011 Via Frontera, Suite A

San Diego, California 92127

Attention: General Counsel

Fax: (858) 257-2767 and (914) 345-2266

With a copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Attention: Henry N. Nassau & Joshua D.N. Hess

Fax: (215) 994-2222 and (415) 262-4555

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay to Lowenstein Sandler LLP
$40,000, regardless of whether the transactions contemplated hereby are
consummated; it being understood that Lowenstein Sandler LLP has only rendered
legal advice to the Special Situations Funds participating in this transaction
and not to the Company or any other Investor in connection with the transactions
contemplated hereby, and that each of the Company and each Investor has relied
for such matters on the advice of its own respective counsel. Such expenses
shall be paid at the Closing or, if the Closing does not occur, within five
(5) Business Days of the termination of this Agreement. The Company shall
reimburse the Investors upon demand for all reasonable out-of-pocket expenses
incurred by the Investors, including without limitation reimbursement of
attorneys’ fees and disbursements, in connection with any amendment,
modification or waiver of this Agreement or the other Transaction Documents. In
the event that legal proceedings are commenced by any party to this Agreement
against another party to this

 

-28-



--------------------------------------------------------------------------------

Agreement in connection with this Agreement or the other Transaction Documents,
the party or parties which do not prevail in such proceedings shall severally,
but not jointly, pay their pro rata share of the reasonable attorneys’ fees and
other reasonable out-of-pocket costs and expenses incurred by the prevailing
party in such proceedings.

9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.

9.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. Within four (4) Business
Days following the execution and delivery of this Agreement, the Company shall
(i) issue a press release disclosing the Offering Terms and the execution of
this Agreement and describing the transactions contemplated hereby and by the
other Transaction Documents (the “Offering Press Release”) and (ii) file a
Current Report on Form 8-K attaching the Offering Press Release as well as
copies of the Transaction Documents. No later than 4:30 p.m. (New York City
time) on May 11, 2018, the Company shall (i) issue a press release disclosing
the Other Information (the “May Press Release”) and (ii) furnish to the SEC a
Current Report on Form 8-K attaching the May Press Release. In addition, the
Company will make such other filings and notices in the manner and time required
by the SEC or Nasdaq. From and after the issuance of the May Press Release, no
Investor will be deemed to be in possession of any material nonpublic
information regarding the Company. The Company acknowledges that the Investors
are relying on the prior sentence in effecting transactions in the Company’s
securities and that such reliance is reasonable.

9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

-29-



--------------------------------------------------------------------------------

9.9 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11 Construction. The parties agree that they and/or their respective counsel
have reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments thereto.

9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

9.13 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with

 

-30-



--------------------------------------------------------------------------------

making its investment hereunder and that no Investor will be acting as agent of
such Investor in connection with monitoring its investment in the Securities or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.

[signature page follows]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:   TURTLE BEACH CORPORATION     By:  

/s/ Juergen Stark

    Name:   Juergen Stark     Title:   Chief Executive Officer  

 

-32-



--------------------------------------------------------------------------------

The Investors:   SPECIAL SITUATIONS FUND III QP, L.P.   By:  

/s/ Adam Stettner

  Name:   Adam Stettner   Title:   General Partner Number of Preferred Shares:
327,286.08     Number of Shares: 395,081     Number of Warrants: 212,736    
Address for Notice:         527 Madison Avenue     Suite 2600     New York, NY
10022     with a copy to:     Lowenstein Sandler LLP     One Lowenstein Drive  
  Roseland, NJ 07068     Attn: John D. Hogoboom, Esq.    
Telephone:        973.597.2500     Facsimile:        973.597.2400

 

-33-



--------------------------------------------------------------------------------

  SPECIAL SITUATIONS CAYMAN FUND, L.P.   By:   /s/ Adam Stettner   Name:  

Adam Stettner

  Title:   General Partner Number of Preferred Shares: 122,350.85     Number of
Shares: 147,695     Number of Warrants: 79,528         Address for Notice:    
527 Madison Avenue     Suite 2600     New York, NY 10022     with a copy to:    
Lowenstein Sandler LLP     One Lowenstein Drive     Roseland, NJ 07068     Attn:
John D. Hogoboom, Esq.     Telephone:        973.597.2500    
Facsimile:        973.597.2400    

 

-34-



--------------------------------------------------------------------------------

  SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.   By:  

/s/ Adam Stettner

  Name:   Adam Stettner   Title:   General Partner Number of Preferred Shares:
135,385.69     Number of Shares: 163,431     Number of Warrants: 88,000        
527 Madison Avenue     Suite 2600     New York, NY 10022     with a copy to:    
Lowenstein Sandler LLP     One Lowenstein Drive     Roseland, NJ 07068     Attn:
John D. Hogoboom, Esq.     Telephone:         973.597.2500     Facsimile:
        973.597.2400

 

-35-



--------------------------------------------------------------------------------

  SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.   By:  

/s/ Adam Stettner

  Name:   Adam Stettner   Title:   General Partner Number of Preferred Shares:
38,278.15     Number of Shares: 46,207     Number of Warrants: 24,881    
Address for Notice:         527 Madison Avenue     Suite 2600     New York, NY
10022     with a copy to:     Lowenstein Sandler LLP     One Lowenstein Drive  
  Roseland, NJ 07068     Attn: John D. Hogoboom, Esq.    
Telephone:        973.597.2500     Facsimile:         973.597.2400

 

-36-



--------------------------------------------------------------------------------

  SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.   By:  

/s/ Adam Stettner

  Name:   Adam Stettner   Title:   General Partner Number of Preferred Shares:
222,853.08     Number of Shares: 269,015     Number of Warrants: 144,855    
Address for Notice:         527 Madison Avenue     Suite 2600     New York, NY
10022     with a copy to:     Lowenstein Sandler LLP     One Lowenstein Drive  
  Roseland, NJ 07068     Attn: John D. Hogoboom, Esq.     Telephone:
        973.597.2500     Facsimile:         973.597.2400

 

-37-



--------------------------------------------------------------------------------

  180 DEGREE CAPITAL CORP.   By:  

/s/ Daniel B. Wolfe

  Name:   Daniel B. Wolfe   Title:   President Number of Preferred Shares:
153,846.15     Number of Shares: 285,714     Address for Notice:       7 North
Willow Street   Suite 4b   Montclair, NJ 07042

 

-38-